JAMES DICKSON PHILLIPS, Circuit Judge:
Russell T. Jackson, a state corrections officer, brought this § 1983 action against Allyn R. Sielaff, Director of the Virginia Department of Corrections, Toni Bair, Warden of the Mecklenburg Correctional Center (MCC) where Jackson was employed, and other Department of Corrections officials, alleging that these state officials had violated his first amendment and procedural due process rights by first suspending, then transferring, then discharging him because of his criticism of departmental policy and practice. The district court granted summary judgment in favor of all the defendants. On Jackson’s appeal raising only his first amendment claim, we affirm as to Sielaff; but reverse and remand for further proceedings as to all the other defendant officials because we believe that summary judgment was not proper on the first amendment claim as to them.
I
During the relevant period, Bair was the warden at MCC, where Jackson was employed, Jordan, Morris and Murray were superiors of Bair’s in the Department of Corrections and Sielaff was its Director.1 Jackson was specifically assigned as a commander of the Prison Emergency Response Team (PERT team), which was designed to respond to inmate disturbances at MCC. On a day-to-day basis, the PERT team undertook special tasks, such as the supervision of inmate recreation.
On February 6, 1985, Jackson joined a table of employees having lunch in the staff dining room. One of those seated at *716the table was Martha Williams, a Department of Corrections employee visiting MCC to conduct certain training exercises. During the course of a conversation between the employees at the table, a question arose as to Warden Bair’s approach to running MCC. There is a dispute as to just how the question arose. According to Jackson, Williams asked him his opinion of Bair’s programs. According to Williams, Jackson was talking to others at the table when she overheard his remarks. However prompted, Jackson concededly expressed his displeasure with what he thought were Bair’s lenient policies towards the inmates, comparing them to the unsuccessful policies of a previous prison administration. Though his exact words are in dispute, Jackson went on to predict that if such policies were continued, there would be a disturbance at MCC within six months. At this point, further dispute exists. According to Williams, Jackson went on to state that when the disturbance occurred, he was going to sit back and watch it happen. According to Jackson, he did not make this added comment. There is also dispute as to whether any inmates were in a position to overhear the discussion. Prison regulations in effect at the time barred inmates from the dining area during meals. Nevertheless, according to Williams, inmates were permissibly present in the adjoining kitchen and tray collection areas. The tone and loudness of Jackson’s comments are disputed. According to Williams, Jackson spoke in a loud and agitated fashion capable of being overheard by others in the dining room. Jackson denies having talked in a raised voice. An investigator’s report of the incident is also inconclusive. One person present stated that Jackson spoke in his normal voice, which was loud. Several others, however, stated that Jackson was not talking in an unusual or loud manner. At least one observer noted that Jackson was upset when he came into the dining hall because the inmates had been granted 30 minutes extra recreation time.
Later that same day, Williams reported her version of the incident to Bair. Jackson was then summoned to Bair’s office and confronted with the story. He admitted to generally criticizing Bair’s policies, but denied saying that he would sit back and allow a riot to happen at MCC. Jackson also told Bair that he was a loyal employee and was not attempting to cause trouble, but rather was simply talking privately to some co-workers. Bair nevertheless handed Jackson a previously prepared letter notifying him that he was suspended pending a further investigation of the incident.
Some two hours later, Jackson returned to MCC to retrieve some personal items. At this time he was given a second letter from Bair which rescinded his suspension and instructed Jackson that he was being transferred to the Nottoway Correctional Center. Still later that day, a third letter was delivered to Jackson’s residence and this letter instructed him that his transfer was being changed to the Virginia State Penitentiary (VSP).
Jackson then met at intervals with the various Department of Corrections officials named as defendants, to protest his transfer and discuss the prospect of changing it. Jackson was advised by some, including Sielaff, to try the new assignment and report to VSP. Jackson, however, refused to report to VSP, claiming that his life would be in danger. Instead, he filed a grievance under state law, pursuant to which he requested that Sielaff order a panel hearing to examine his transfer. Sielaff ruled that a panel hearing was not warranted under state law, but this decision was later overturned by a state court. In the interim, Jackson had been terminated, allegedly as a result of his refusal to report to his new post. As a result, the grievance panel considered this issue as well as his suspension and transfer. The grievance panel ruled in favor of Jackson, and he was returned to MCC, though he apparently was not reinstated as a commander of the PERT team. In October of 1986, Jackson resigned from employment with the Department of Corrections.
Jackson filed this action a short time before his resignation, claiming that the appellees’ actions violated his first amend*717ment and procedural due process rights. Upon cross motions for summary judgment, the court granted the defendant-ap-pellees’ motion, concluding that Sielaff had no direct part in any of the challenged actions and denying the first amendment and due process claims on the merits as to the other defendants. This appeal followed. On it, Jackson only challenges the denial of his first amendment claim.
II
The issue is whether Jackson’s first amendment claim was properly rejected by summary judgment. More specifically, it is whether on the summary judgment record before the district court there were undisputed facts which established as a matter of law that no violation of the claimed right had occurred. Fed.R.Civ.P. 56(c). The district court thought so, but we, reviewing the same record freely, see Smith v. University of North Carolina, 632 F.2d 316, 338 (4th Cir.1980), disagree. We believe instead that there remain on that record genuine issues of fact material to resolution of the first amendment claim which precluded entry of summary judgment for the defendants.
We emphasize at the outset the complexity, both legally and factually, of the specific constitutional right at issue and of any claim based upon it. The right is that of a public employee not to have his employment conditioned upon refraining from speech that is under general protection of the first amendment. Connick v. Myers, 461 U.S. 138, 142, 103 S.Ct. 1684, 1687, 75 L.Ed.2d 708 (1983). The elements of the right, hence of any claim of its violation, are subtle and difficult of application, precisely because of the obviously conflicting interests and values involved in the public employment relationship. Those elements, though difficult to apply in detail, are by now well-settled in general formulation, and may be briefly summarized.
To be protected in this special way, public employee speech must in the first place be upon a “matter of legitimate public concern,” Pickering v. Board of Education, 391 U.S. 563, 571-72, 88 S.Ct. 1731, 1736, 20 L.Ed.2d 811 (1968), rather than upon a matter of purely private concern about the employee’s own conditions of employment or personal circumstances. See Berger v. Battaglia, 779 F.2d 992, 998-99 (4th Cir. 1985). Even if the speech is upon a matter of legitimate public concern, it is not protected if the public employer’s “interest in the effective and efficient fulfillment of its responsibilities to the public” outweighs the employee’s interest in free expression of the particular ideas. Connick, 461 U.S. at 150, 103 S.Ct. at 1692; Pickering, 391 U.S. at 568, 88 S.Ct. at 1734. And, of course, the right is only violated if its exercise is the effective cause of the challenged employer conduct, in the sense that the conduct would not have occurred but for the speech. Mt. Healthy City Bd. of Educ. v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977) (even if discharge based in part upon protected employee speech, no violation if it would have occurred in any event for reasons unrelated to exercise of the right).
Both the “public concern” and “interest balancing” elements of this special first amendment right present difficult problems in application. The balancing element in particular requires great subleties of judgment in weighing the conflicting values and interests at stake. This is so because both “public concern” and “public employer interests” are relative notions, varying in kind and degree in different situations. For this reason this balancing inquiry must take into account the particulars of each in the ease at hand. Connick, 461 U.S. at 150, 103 S.Ct. at 1692 (“particularized balancing” required, although “difficult”). For while speech that “touche[s] upon matters of public concern in only a most limited sense ... does not require [a public employer to] tolerate action which he reasonably believe[s] would disrupt the office, undermine his authority, and destroy close working relationships,” 461 U.S. 154, 103 S.Ct. at 1693, other speech concededly disruptive of these interests might nevertheless be protected precisely because it directly touches upon matters of grave public concern. See, e.g., Pickering (open *718criticism of public employer’s allocation of public funds and method of informing public of revenue needs). Furthermore, where the public employer’s retaliatory action is taken in response to merely threatened rather than actual disruption of employer interests, the reasonableness of the employer’s perception must be weighed in the balance. For though protection of the right does not require the public employer always to await actual disruption before acting, see Jurgensen v. Fairfax County, 745 F.2d 868, 879 (4th Cir.1984), it does require that action taken in response to a mere potential for disruption be objectively justifiable under the circumstances, see id. (“damage to morale and efficiency [must be] reasonably ... apprehended”). Otherwise, the right would be no stronger than the timidity or nervousness or impatience of the particular employer, in which case it would be effectively no right.
In addition to these substantive complexities of public employee speech doctrine, there are significant procedural complexities in litigating claims invoking the doctrine. These arise from the hybrid law/fact nature of the constitutional right at issue, and from the way in which the burdens of proof upon the essential elements of a claim of violation are cast in litigation.
As the Supreme Court has explained, the ultimate issues of whether particular speech is upon a “matter of legitimate public concern,” and of whether, if so, it may yet be unprotected because, on balance, public employer interest outweighs the employee’s first amendment interests, are both issues of constitutional law for the courts. Connick, 461 U.S. at 148 n. 7, 103 S.Ct. at 1690 n. 7 (“public concern” issue); id. at 150 n. 10, 103 S.Ct. at 1692 n. 10 (balancing issue). But, as is often the case in constitutional litigation, these ultimate issues of constitutional law inevitably embrace subsidiary issues of pure historical fact which establish the context in which “public concern” and the appropriate balance of competing interests must be legally assessed in particular cases. Cf., e.g., Miller v. Fenton, 474 U.S. 104, 116-17, 106 S.Ct. 445, 453-54, 88 L.Ed. 2d 405 (1985) (whether confession was “voluntary”). Indeed, the factual context — the content, time, physical setting, and tone of particular speech, and the exact nature of the public employer’s public function and obligations — is critical to resolution of the ultimate issues of constitutional law. See Connick, 461 U.S. at 150-54, 103 S.Ct. at 1691-94 (appropriate balancing factors outlined); see also Jones v. Dodson, 727 F.2d 1329, 1337-40 (4th Cir.1984) (importance of adequate factual development emphasized). Finally, the burden of proof upon these critical elements is differently allocated. The burden to establish that the speech in issue was upon a matter of legitimate public concern is upon the employee2 but if this burden is carried, the burden to establish that public employer interests outweigh the employee’s first amendment interest is upon the public employer. See Connick, 461 U.S. at 150, 103 S.Ct. at 1691 (burden is upon public employer, but varies in degree “depending upon the nature of the employee’s expression”).
We have summarized these substantive and procedural complexities to emphasize the special litigation problems they present for resolving this particular constitutional claim. These complexities are of course heightened when resolution is sought by summary judgment. Constitutional cases in general pose special problems for the summary judgment procedure, particularly where the ultimate constitutional issues require carefully developed factual predicates for fair resolution. See generally 10A C. Wright, A. Miller & M. Kane, Federal Practice and Procedure: Civil 2d § 2732.2 (1983). In addition to the technical difficulties of establishing a sufficient base of undisputed fact on which to ground the ultimate constitutional decision, there is the special concern that such deci*719sions should have the added assurance of proper factual support that a fully developed evidentiary record provides. See id. at 340-41. This does not of course mean that summary judgment is never, or even only rarely, appropriate to resolve constitutional cases or issues. Of course it may be. See id. at 363-65.
In this ease, however, we are satisfied that all the difficulties above summarized have come together to make the entry of summary judgment improper on the present record. Specifically, we think that the district court simply erred as a matter of law in its threshold assessment of the “public concern” quality of Jackson’s speech. Furthermore, we believe that beyond this, the summary judgment materials did not provide a sufficiently developed base of undisputed fact to permit the kind of careful “particularized balancing” of competing interests that is required in these cases.
Ill
Because remand for further proceedings is therefore required, some discussion of our reasons is appropriate to guide those proceedings. We take the two points in order.
In a relatively brief decision delivered orally,3 the district court’s discussion sug*720gests doubt that Jackson’s speech was upon a matter of public concern, concluding that “even if Jackson’s comments concerned matters of public interest in a limited way” the balancing test favored the state’s interest. We disagree with this assessment of the speech in issue.
While, as indicated earlier, the exact content of Jackson’s speech is disputed, there is no dispute about its substance. Jackson himself conceded that he expressed the opinion that Bair’s policies were too lenient toward inmates and that if continued they would lead to a disturbance.
The district court’s assessment that “even if” this speech was upon a matter of legitimate public concern, it was so only “in a limited way,” is legally erroneous. The internal security of state prisons and the official policies that bear upon the maintenance of their security are obviously matters of fundamental and rightful public concern.
The district court’s basis for assigning a lesser value to the speech, and that only arguendo, is not perfectly clear from its oral ruling from the bench. From its comments, it appears that the court may have been impressed with the nonpublic setting of the speech: that it was within the prison and was directed only to a number of fellow employees, rather than in a more public forum and to a wider outside audience. If this was the court’s view, it misapprehended the controlling legal principles. Context may be important to the “public concern” inquiry, see Connick, 461 U.S. at 147-48, 103 S.Ct. at 1690-91, but the fact that speech is directed only to a limited audience of fellow employees, or even to a single superior, does not prevent its being upon a matter of public concern in the critical sense here at issue. See Givhan v. Western Line Consol. School Dist., 439 U.S. 410, 99 S.Ct. 693, 58 L.Ed.2d 619 (1979) (complaint privately communicated to superior); Connick (questionnaire circulated to fellow employees). Form and context may of course in some cases give special color to speech, tipping it one way or the other on the public concern-private grievance spectrum. See, e.g., Piver v. Pender County Bd. of Educ., 835 F.2d 1076, 1079-80 (4th Cir.1987). But content, subject-matter, is always the central aspect. Here, as indicated, the subject matter of Jackson’s speech, prison security, is obviously on a core matter of legitimate public concern, and nothing in the context or form of its utterance deprived it of that intrinsic quality. On no rational basis could it have been considered simply the expression of purely private concerns about private circumstances.
The district court may also have been under an even more basic but related misapprehension about the nature of the public concern inquiry. The court observed that Jackson’s comments “did nothing, it seems to me, to further the public concern.” In this the court seems to have understood that only public employee speech which somehow effectively advances or relieves the public concern to which it is addressed is protected. The court’s further observations suggest that it found this quality lacking here precisely because of the confined “setting” in which Jackson voiced his opinion. That, of course, is not a requirement for finding public employee speech protected: it need only be upon a matter of public concern; its practical effectiveness in addressing the concern is irrelevant. Even the most fatuous and ineffectual rhetoric may meet this threshold requirement. See Rankin v. McPherson, — U.S. —, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987) (expression of hope that President would be killed).
As indicated, we can only surmise that these provided the basis for the dis*721trict court’s conclusion on the “public concern” question. They are the nearest indications we have from the oral opinion. In any event, however the conclusion was derived, we hold, reviewing the matter independently, see Rankin, 107 S.Ct. at 2897 & nn. 8, 9, that it was erroneous as a matter of law. We hold instead that on the undisputed facts on the summary judgment record, Jackson’s speech was directly upon a matter of grave public concern, entitled by its content to commensurate weight in the balancing of interests.
The district court’s downgrading of Jackson’s first amendment right by erroneously assigning his speech only a limited “public concern” value obviously carried over into its balancing inquiry. That inquiry was thus tainted from the outset by this threshold legal error. Furthermore, critical facts concerning the extent of the actual threat posed by Jackson’s speech to legitimate public employer interests are sufficiently disputed or undeveloped on the summary judgment record that the district court could not properly balance the conflicting interests no matter what weight it assigned the value of Jackson’s speech.
District courts considering summary judgment motions are of course permitted, and indeed encouraged, to state for the record the “facts” they consider to be undisputed, hence proper factual predicates for entering judgment as a matter of law. See generally 10 Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d § 2716 (1983). Here the court recorded no hard facts that it considered established on the record and that demonstrated the existence of a real threat to or actual disruption of the public employer’s interests other than the speech itself and Bair’s apparent perception of such a threat. It may be assumed that the court did not make such “findings” because those facts had not been sufficiently developed or were sufficiently disputed on the summary judgment record that it could not do so. Instead the court simply assumed from the contents and setting of Jackson’s speech and from the defendant’s reactions that the comments necessarily posed so imminent and real a threat to legitimate employer interests that the public employer was justified in taking the immediate action now challenged. Thus, the court opined without other factual basis than the speech and official reaction to it that the “speech had the potential, clear and present, to impede the employee’s abilities to perform his duties, which in turn impacted or impacts on other employees and ultimately endangered the total mission of the Corrections Department at [the] institution.” Further, the court observed that
speech such as that uttered in this case certainly had the potential to damage a fellow prison guard’s faith in the plaintiff’s ability to continue to do his job. Also, it could possibly damage a fellow prison guard’s faith in the larger controls of the prison system.
We find the possibility of morale problems; we find the possibility of tension being created between guards and fellow guards; we find the possibility of additional tensions being brought about between guards and inmates.... [/]/ the inmates heard the comment or if they got word of the comment, there is of course a clear danger, it appears to the Court, that Mr. Jackson’s prophesy [sic] of a riot or some kind of disturbance would possibly become self-fulfilling.
Joint Appendix pp. 23-24 (emphasis supplied).
All of these possibilities and potentialities and hypotheses posed by the district court could of course turn out to be the truth of the matter, and if such a threat to employer interests actually existed, or even if it could reasonably have been apprehended by Bair and his superiors whether or not it actually existed, it might properly have tipped the balance against Jackson’s speech right. But the summary judgment record simply would not support a factual determination that any such threat had actually materialized or even that it was imminent, nor that Bair had any reasonable basis for apprehending either when he acted.
*722So far as the record indisputably shows, Bair acted on no more information about the actual or threatened impact of Jackson’s speech than the conflicting versions given him by Jackson and Williams. Nor did the summary judgment record reveal more for judicial assessment. Those conflicts bore critically upon the likelihood that any real threat existed. Depending upon the context, including the reactions of the immediate audience, Jackson’s comments may have been treated by his fellows as nothing more than the routine grousing that occurs in varying degrees in any workplace. Depending upon their view of Jackson and his general proclivities, they may have discounted it utterly or been as shaken by it as the district judge hypothesized. Some of them indicated on the record that it made no particular impression upon them. In any event, those persons’ immediate perceptions and reactions seem critical to a fair assessment of the balancing issue.
The district court rightly considered that employment in the prison context presents special considerations favoring the public employer in the balancing process. And as we have pointed out, a public employer need not await actual disruption before acting to discipline an employee whose speech threatens legitimate employer interests in the efficient discharge of public duties. But when the employer acts on mere potential for disruption, there must be an objectively justifiable basis for his apprehension of the threat. On the summary judgment record here, the balance could be tipped in favor of public employer interests only if statements such as Jackson’s are per se unprotected in the prison security environment, without regard to their actual potential for injury to employer interests. We decline to adopt such a rule.
IV
We affirm the grant of summary judgment in favor of defendant Sielaff for reasons stated by the district court. But for the above reasons we will vacate the grant of summary judgment in favor of all the other defendants on Jackson’s first amendment claim and remand for further proceedings consistent with this opinion. Unless the district court considers that in the interests of justice the summary judgment record should be reopened for reconsideration on an expanded record, the case must go to trial on the unresolved issues of causation and whether on balance Jackson’s speech is protected, this court having determined that it was upon a matter of public concern.
We observe in this connection that the defendants have raised the defense of qualified immunity, which has yet to be addressed, and should of course be considered before going to trial on the merits. See Mitchell v. Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985).
AFFIRMED IN PART; AND REVERSED IN PART.

. Because the dispositive issue on this appeal is the propriety of granting summary judgment, we draw this recitation of facts from the summary judgment materials before the district court. Where there is dispute as to possibly material fact, we have indicated it; otherwise the facts recited are undisputed on the record.


. Along with the burden to prove that the employer’s conduct was based at least in part upon the employee’s speech, at which point the defendant may attempt to prove in avoidance that the action would have been taken in any event for other reasons. Mt. Healthy, 429 U.S. at 287, 97 S.Ct. at 576.


. The court’s discussion of the first amendment claim was as follows:
Now we come to another issue regarding free speech. Are the defendants entitled to summary judgment on Count One because Jackson’s free speech rights have not really been violated? This is the question we have before the Court.
Now, in order for a public employee to maintain an action for alleged adverse action in violation of his First Amendment rights, the plaintiff must show that the speech complained of qualified as protected speech. And two, that such speech, protected speech, was the motivating factor, the “but for" cause for his discharge on the motion. If the speech cannot fairly be characterized as speech on a matter of public concern, then the plaintiff fails. Of course, the First Amendment guarantee is not absolute. I think that’s clear. That is, there are occasions when this right must yield to some higher interest. This is acutely so in the arena of public employment. And here, where we are dealing with prison environment, the analysis must be even more careful and sensitive in assessing any alleged paramount State interest.
The Supreme Court in Pickering v. Board of Education establishes a test for us to apply in determining whether a public employee's speech qualified for constitutional protection. They suggested balancing the interest of the public employee as a citizen in commenting on matters of public concern on the one hand; and on the other, the interest of the State as an employer in promoting the efficiency of the public services it performs through its employees.
Let’s then apply the facts of this case, accepting only those facts which the plaintiff admits. First of all, in a maximum security prison environment, the State certainly has a great need for harmony in the workplace. The prison environment required prison guards to have a close and trusting relationship with their co-workers. And speech such as that uttered in this case certainly had the potential to damage a fellow prison guard’s faith in the plaintiff's ability to continue to do his job. Also, it could possibly damage a fellow prison guard’s faith in the larger controls of the prison system. Something, again, that it seems to me would be crucial for the smooth running of a prison.
Now, the time, manner, and place of the speech has to be considered. That is, inside the prison; in a busy, populated dining facility; in the presence of other Corrections Department employees. It seems to this Court that was again certainly inappropriate and further reason to fear the negative consequences I previously mentioned.
Further, such comments in this kind of setting did nothing, it seems to me, to further the public concern. The speech also had the potential, clear and present, to impede the employee’s ability to perform his duties, which in turn impacted or impacts on other employees and ultimately endangered the total mission of the Corrections Department at that institution.
I find that even if Jackson’s comments concerned matters of public interest in a limited way, the application of this balancing test favors the State interest over the plaintiff’s asserted First Amendment rights.
We look at the problem-causing potential of plaintiff's statements regarding his own views of Warden Bair’s policies and leadership abilities, and we find the following: We find the possibility of morale problems; we find the possibility of tension being between guards and inmates. And if inmates were to either hear the comment, which was a possibility— although Mr. Jackson doesn’t admit to the people being in close proximity, it was possible — if the inmates heard the comment or if they got word of the comment, there is of course a clear danger, it appears to the Court, that Mr. Jackson’s prophesy [sic] of a riot or some kind of disturbance would possibly become self-fulfilling.
Mr. Jackson could have brought his complaints to the proper authorities in the Corree-*720tions Department. He could have gone outside of the chain of command to his elected representative, or even the media. Or he could have carried on this conversation in another setting designed to seek remedies for the failures that he saw. But the place and manner and nature in which he chose to exercise his speech in this case, in this Court's opinion, does not merit protection under these circumstances.
Therefore, defendant’s motion for summary judgment on Count One is hereby granted.
J.A. pp. 21-24.